 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10
     TOWNSEND FARMS INC.,                 )         Case No. 8:15-CV-00837-DOC-JCG
11                                        )
12                     Plaintiff-counter- )
     defendant,                           )         FINAL JUDGMENT
13                                        )
14         v.                             )         Courtroom: 9D
                                          )         Judge:     Hon. David O. Carter
15   UNITED JUICE CORP.,                  )
16                                        )
                       Defendant, and     )
17                                        )
18   GÖKNUR GIDA MADDELERI ENERJI )
     IMALAT ITHALAT IHRACAT               )
19   TICARET VE SANAYI A.S., d/b/a        )
20   Goknur Foodstuffs Import Export      )
     Trading and Production Co.,          )
21                                        )
22                     Defendant-counter- )
     claimant                             )
23   _________________________________ )
24

25
           On December 19, 2019, the Court received the Mandate of the Ninth Circuit
26
     Court of Appeals (Dkt. 321) in this action. In accordance with the Ninth Circuit’s
27
     Memorandum (Dkt. 320) and Mandate, the Court hereby AMENDS its prior
28
                                              1
                                        FINAL JUDGMENT
 1 Judgment (Dkt. 280) to reflect the Ninth Circuit’s ruling as follows:

 2        1.    Plaintiff Townsend Farms Inc. is not entitled to recover punitive
 3 damages from Defendants United Juice and Göknur, and its claim for punitive

 4 damages is dismissed.

 5        2.    The Court’s prior Judgment is otherwise unchanged by the Ninth
 6 Circuit’s Mandate.

 7

 8        3.    This is a FINAL JUDGMENT.
 9

10 Date: December 27, 2019                _____________________________________
11                                        Honorable David O. Carter
                                          U.S.D.C., Central District of California
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                                        FINAL JUDGMENT
